Hardin, P. J.:
Satisfaction of damages sustained by plaintiff by one tort feasor or trespasser was satisfaction as to all the wrong-doers. A release of-one, upon satisfaction by that one, operates as a discharge of all the wrong-doers. Mitchell v. Allen (25 Hun, 543) quodrates with *95the case before us, and is an authority entitled to our following. (See, also, Barrett v. Third Am. R. R. Co., 45 N. Y., 628 ; Lovejoy v. Murray, 3 Wallace, 1, and cases cited in opinion.) One satisfaction for damages sustained by a wrongful act is all the plaintiff is entitled to receive. (Knickerbacker v. Colver, 8 Cowen, 111.)
Ve think the motion should be granted and judgment ordered for the defendants on the verdict, with costs.
BoaedmaN and Follett, JJ., concurred.
Motion granted and judgment ordered for defendants on the verdict, with costs.